DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12-14, 18-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (US 2016/0037140 A1 – hereinafter Lindsey), Lindemann et al. (US 2011/0214072 A1 – hereinafter Lindemann), and Nguyen et al. (US 2020/0314117 A1 – hereinafter Nguyen).
	Regarding claim 1, Lindsey discloses a system for providing access to vehicle videos, the system comprising: a plurality of cameras (Figs. 2-3 – cameras 202) associated with a vehicle ([0031] – employed in a vehicle, e.g. a car, truck, etc.); an electronic device associated with the vehicle ([0020]; Fig. 3 – an electronic device comprising a storage device), the electronic device being configured to: continuously record a plurality of videos captured by the plurality of cameras ([0025]); and periodically: generate, based on the plurality of videos, snapshot images including image context ([0025]; [0028] – periodically capture and convey a snapshot image to a server – the image including timestamps); and upload the snapshot images to a remote computing system communicatively connected to the electronic device ([0025]; [0038] – uploading the snapshot images to a server), wherein: the remote computing system is configured to: render the snapshot images for viewing and selecting by a user ([0004]-[0005]; [0025] – rendering the snapshot images for viewing and selecting by a user via an electronic device); index the snapshot images based on one or more indexes, the one or more indexes being based on a timestamp ([0025] – the snapshot images are indexed based on date/time); receive, from the user, a user selection of a snapshot image of the snapshot images, wherein the snapshot image is selected by clicking on at least one of the snapshot images ([0004]-[0005] – selecting a snapshot image); and in response to the user selection: select, based on the image context associated with the selected snapshot image, a video from the plurality of videos ([0025]; [0038]); and play back a portion of the video stored on the electronic device ([0004]; [0038]).
	However, Lindsey does not disclose the indexes being based on a geolocation and an identifier of the electronic device.
	Lindemann discloses a computing device configured to index images based on indexes, the indexes being based on a timestamp, a geolocation, and a session identifier generated by an electronic device ([0099]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lindemann into the system taught by Lindsey so that images can be searched more effectively, e.g. by using more than one relevant indexes.
	Lindsey and Lindemann do not disclose a session identifier generated by an electronic device as an identifier of the electronic device.
	Nguyen discloses a session identifier generated by an electronic device as an identifier of the electronic device ([0205]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the making the session ID a device specific ID taught by Nguyen into the acquisition session performed by the electronic device in the system of Lindsey and Lindemann to index the snapshot images because such an implementation would have made the identifier unique among other devices.
	Regarding claim 2, Lindsey also discloses the image context include timestamps and geotags ([0025]; [0031]-[0032]).
	Regarding claim 3, Lindsey also discloses the rendering the snapshot images includes: visualizing, based on the image context of the snapshot images, a route of the vehicle ([0031]-[0032]); and plotting, based on the image context of snapshot images, the snapshot images along the route, wherein each of the snapshot images is associated with a point of the route corresponding to the geotag in image metadata ([0031]-[0032]).
	Regarding claim 4, Lindsey also discloses the snapshot images are taken at a predetermined time interval ([0028] – captured at desired intervals).
	Regarding claim 8, Lindsey also discloses the electronic device includes a mobile digital video recorder ([0021]; [0031]).
	Regarding claim 9, Lindsey also discloses the remote computing system is configured to, in response to the user selection, download the video from the memory of the electronic device ([0026]-[0027] – upon user’s request, the video is retrieved from the storage device and stored on the server).
	Claim 12 is rejected for the same reason as discussed in claim 1 above.
	Claim 13 is rejected for the same reason as discussed in claims 2 and 3 above.
	Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
	Claim 20 is rejected for the same reason as discussed in claim 1 above in view of Lindsey also disclosing a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor, perform steps of the method (Fig. 4; [0022]-[0024]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, Lindemann, and Nguyen as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Takakura et al. (US 2008/0256450 A1 – hereinafter Takakura).
	Regarding claim 5, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 4 above. However, Lindsey, Lindemann, and Nguyen do not disclose the predetermined time interval is 5 minutes.
	Takakura discloses user selecting a predetermined time interval for generating snapshot images to be 5 minutes (Fig. 13; Fig. 16; [0152]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Takakura into the system taught by Lindsey, Lindemann, and Nguyen to accommodate intervals of various lengths as desired by users.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, Lindemann, and Nguyen as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Sathyanarayana et al. (US 2018/0075309 A1 – hereinafter Sathyanarayana).
	Regarding claim 6, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 1 above. However, Lindsey, Lindemann, and Nguyen do not disclose the plurality of cameras includes an interior facing camera and an exterior facing camera.
	Sathyanarayana discloses a plurality of cameras includes an interior facing camera and an exterior facing camera ([0030]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sathyanarayana into the system taught by Lindsey, Lindemann, and Nguyen in order to capture video images at different views surrounding the vehicle thus being able to provide a complete coverage of the scene.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, Lindemann, and Nguyen as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Rathi.
Regarding claim 7, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 1 above. However, Lindsey, Lindemann, and Nguyen do not disclose the plurality of cameras comprises a plurality of cameras facing towards an exterior of the vehicle.
Rathi discloses a plurality of cameras comprises cameras facing towards an exterior of the vehicle ([0022]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rathi into the system taught by Lindsey, Lindemann, and Nguyen in order to capture video images at different views surrounding the vehicle thus being able to provide a complete coverage of the scene.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, Lindemann, and Nguyen as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Freeman et al. (US 2002/0005895 A1 – hereinafter Freeman).
	Regarding claim 10, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 1 above. However, Lindsey, Lindemann, and Nguyen do not disclose the electronic device is configured to: determine, based on sensor data of one or more sensors communicatively connected with the electronic device, an occurrence of a triggering event; and in response to the triggering event, automatically upload portions of the plurality of videos, the portions being associated with a time of the triggering event.
	Freeman discloses an electronic device is configured to: determine, based on sensor data of one or more sensors communicatively connected with the electronic device, an occurrence of a triggering event ([0034]; [0037]; [0042]-[0043]); and in response to the triggering event, automatically upload a portion of a video, the portion being associated with a time of the triggering event ([0050]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Freeman to store, upon a triggering event, each of the plurality of videos in the system taught by Lindsey, Lindemann, and Nguyen to be able to successfully capture complete videos of an important event, e.g. by successfully capturing prior-event and post-event images.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, Lindemann, and Nguyen as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Barnes, Jr. (US 2013/0265450 A1 – hereinafter Barnes, Jr.).
	Regarding claim 11, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 1 above. However, Lindsey, Lindemann, and Nguyen do not disclose processing, by the remote computing system, the snapshot images using methods of facial recognition.
	Barnes, Jr. discloses processing, by a remote computing system, images using methods of facial recognition ([0026]-[0027]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Barnes, Jr. into the system taught by Lindsey, Lindemann, and Nguyen to identify people involved in case of occurrence of significant events, e.g. identifying people involved in an accident.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, Lindemann, and Nguyen as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Winters (US 2011/0292230 A1 – hereinafter Winters).
	Regarding claim 21, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 20 above. However, Lindsey, Lindemann, and Nguyen do not disclose accessing the snapshot images by clicking at a specific location on a map.
	Winters discloses accessing images by clicking at a specific location on a map ([0060]-[0061]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Winters into the accessing the snapshot images in the method taught by Lindsey, Lindemann, and Nguyen to allow the user to access captured images limited to a specific geographic location easily.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, Lindemann, and Nguyen as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Angel et al. (US 2017/0053555 A1 – hereinafter Angel).
Regarding claim 22, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 20 above. However, Lindsey, Lindemann, and Nguyen do not disclose sorting the snapshot images by driver.
Angle discloses sorting images by driver ([0054] – images are sorted by driver ID as event data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angle into the snapshot images taught by Lindsey, Lindemann, and Nguyen so that the snapshot images can be easily searched by driver.
Regarding claim 23, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 20 above. However, Lindsey, Lindemann, and Nguyen do not disclose sorting the snapshot images by driver activity.
Angel discloses sorting captured images by driver activity ([0053]; Fig. 4A – sorting clip by an event type, e.g. a sudden stop, which is a driver activity).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angel into the method taught by Lindsey, Lindemann, and Nguyen to allow filtering of snapshot images based on driver activity thus facilitating searching based on activities of drivers.
Regarding claim 24, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 20 above. However, Lindsey, Lindemann, and Nguyen do not disclose triggering a retrieval of the snapshot images by an atypical driver behavior or action.
Angel discloses triggering a retrieval of images by an atypical driver behavior or action ([0053]; Fig. 4A – triggering a retrieval of images for playback by event type, e.g. a sudden stop, which is an atypical driver behavior).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angel into the method taught by Lindsey, Lindemann, and Nguyen to allow filtering of snapshot images based on driver activity thus facilitating searching based on activities of drivers.
Regarding claim 25, see the teachings of Lindsey, Lindemann, and Nguyen as discussed in claim 20 above. However, Lindsey, Lindemann, and Nguyen do not disclose automatically downloading at least one of the snapshot images or at least one of the plurality of videos based on atypical driver behavior or action.
Angel discloses automatically downloading at least one of images or at least one of a plurality of videos based on atypical driver behavior or action ([0089]-[0091] – automatically downloading a clip for review by the driver based on an event, which includes atypical driver behavior or action, e.g. a sudden stop as further described at [0053]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angel into the method taught by Lindsey, Lindemann, and Nguyen to allow the driver to review his or her behavior for purpose of learning and improving his or her driving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484